NOT FOR PUBLICATION
                                                                           FILED
                                                                            MAY 16 2013
                    UNITED STATES COURT OF APPEALS
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS
                            FOR THE NINTH CIRCUIT



SHARON BARDILL,                                  No. 11-16960

              Plaintiff - Appellant,             D.C. No. 3:09-cv-03025-CRB

  v.
                                                 MEMORANDUM *
THE LINCOLN NATIONAL LIFE
INSURANCE COMPANY; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                       Argued and Submitted April 17, 2013
                            San Francisco, California

Before: NOONAN, O’SCANNLAIN, and N.R. SMITH, Circuit Judges.

       Sharon Bardill appeals the district court’s judgment upholding a fiduciary’s

decision to deny long term disability benefits in her ERISA action for disability

insurance benefits and related relief under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001 et seq. against Lincoln




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
National Life Insurance Co., et al. This court has jurisdiction under 28 U.S.C.

§1291. We affirm.

      The parties are familiar with the facts of this case. This court reviews de novo

a district court’s legal determinations in ERISA cases, including the choice and

application of the standard of review to decisions by ERISA plan administrators.

Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 962 (9th Cir. 2006). This court

reviews the district court’s underlying finding of fact for clear error. Id.

      The district court correctly reviewed Lincoln’s determination for abuse of

discretion after finding that Lincoln’s structural conflict warranted a low level of

weight, a finding which Bardill does not challenge. The district court did not err

when it found that there was no abuse of discretion by the administrator. The plan

clearly vested discretionary authority with the fiduciary. There was no abuse of

discretion by Lincoln when it denied Bardill benefits for physical disability but

granted benefits for mental disability. The medical findings were such that Bardill

was depressed but was capable of physical work. Lincoln complied with ERISA

regulations and properly considered Bardill’s chronic pain. Furthermore, the district

court did not err when it took into account Bardill’s ability to do chores and to go

on a cruise when making its decision.

      We, therefore, affirm the district court’s judgment.

      AFFIRMED.

                                            2